Name: Commission Regulation (EEC) No 802/83 of 6 April 1983 re-establishing the levying of customs duties on certain stockings, understockings, socks etc., products of category 12 (code 0120), originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 4 . 83 Official Journal of the European Communities No L 89/25 COMMISSION REGULATION (EEC) No 802/83 of 6 April 1983 re-establishing the levying of customs duties on certain stockings, understockings, socks etc., products of category 12 (code 0120), originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply whereas, in respect of certain stockings, understock ­ ings, socks etc ., products of category 12, the relevant ceiling amounts to 130 000 pairs ; whereas, on 30 March 1983, imports into the Community of certain stockings, understockings, socks etc ., products of cate ­ gory 12, originating in Sri Lanka, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish sthe levying of customs duties for the products in question with regard to Sri Lanka, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 10 April 1983, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in Sri Lanka : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 0120 12 ex 60.03 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, understockings, socks, ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363, 23 . 12. 1982, p. 92.